Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of January 13th 2021 has been considered.
Claims 13 and 27 have been amended.
Claims 1-12 and 16 are cancelled.
Claims 13-15 and 17-28 are pending in the current application.
Claims 19 and 20 are withdrawn from consideration.
Claims 13-15, 17, 18 and 21-28 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13th 2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-15, 17-18 and 21-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of copending Application No. 15/307,213 (‘213).

Regarding claims 13-15, 17-18 and 21-28: Although the claims at issue are not identical, they are not patentably distinct from each other, because claims 13-15, 17-18 and 21-28 of the current application recite an oil-in-water emulsion, whereas claims 1-2, 4-5 and 9-13 of ‘213, recite the same oil-in-water emulsion. While the contents of some of the constituents in claims 1-2, 4-5 and 9-13 of ‘213 are the same as the contents recited in claims 13-15, 17-18 and 21-28 of the current application, the difference between claims 13-15, 17-18 and 21-28 of the current application and claims 1-2, 4-5 and 9-13 of ‘213 lies in the fact that the content of some constituents in the ‘213 claims overlap or lie inside the contents recited in claims 13-15, 17-18 and 21-28 of the current application. Since the content of some of the constituents in claims 1-2, 4-5 and 9-13 of ‘213 overlap or lie inside the contents recited in claims 13-15, 17-18 and 21-28 of the prima facie case of obviousness exists (see MPEP §2144.05). Accordingly, claims 13-15, 17-18 and 21-28 of the current application are not patentably distinct from claims 1-2, 4-5 and 9-13 of ‘213. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 13 and 27: The limitation “to form a structuring paste” is not disclosed in the original application. Although the original application discloses the mayonnaise is free from polymeric or oligomeric water structurants, and that ground mustard seeds have functional structural properties, the original application does not 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15, 17, 18 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al (US 2003/0044507A1) in view of Gal (CH692895A5 – Machine Translation), Dougherty (GB 1,119,430 A1), Yamauchi et al (5,976,587) and NPL “Mustard-New World Encyclopedia” (from www.newworldencyclopedia.org/entry/Mustard). 

Regarding claims 13-15, 17, 18 and 21-28: Tobita discloses of an oil-in-water emulsion (i.e., a mayonnaise) comprising 20-70wt% aqueous phase and 30-80wt% oil phase, 5wt% acid (e.g., 5wt% vinegar in Examples 1-6), mustard powder or oil (e.g., 0.2 wt% mustard powder in Examples 1-6) and 2.8 -30wt% egg yolk where 30% or more of the yolk had been modified with a phospholipase (e.g., phospholipase A2) (see Tobita abstract; paragraphs [0014], [0019], [0020], [0029]-[0031], [0034] and [0036]; Examples 1-6). In view of overlapping ranges, a prima facie case of obviousness exists (see MPEP §2144.05). While Tabita fails to disclose the source of the mustard powder and relative content, given the fact that mustard powder is known to be finely ground mustard seed, and since the flavor properties of mustard species (e.g., Sinapis alba or Brassica hirta) are also known (see “Mustard – New World Encyclopedia”, pages 3-4), adjusting the type/source of mustard powder and the relative amount in order to attain desired flavor profile in the final product, would clearly be within the purview of a skilled artisan.
As to ground white or yellow mustard seed (i.e., mustard paste) obtained by grinding myrosinase de-activated mustard seeds comprising low isothiocyanate content with water and vinegar, and the mustard paste containing ground mustard seeds, an aqueous phase including vinegar and phospholipase treated egg yolk recited in claims 13 and 27: Tobita discloses of an oil-in-water emulsion (i.e., a mayonnaise) comprising mustard powder or oil (e.g., 0.2 wt% mustard powder in Examples 1-6). While mustard powder is known to be finely ground mustard seed (see discussion, above) Tobita fails to disclose the proximity of water and vinegar to the mustard seeds during grinding, and/or using mustard paste; However, Yamauchi discloses that adding mustard paste Yamauchi column 1 lines 5-47). Accordingly, it would have been obvious to a skilled artisan at the time of the invention to have modified Tobita and to have used mustard paste as it is conventional in the art, and thus arrive at the claimed limitations.
Moreover, Tobita and Yamauchi fail to disclose grinding myrosinase deactivated mustard seeds comprising low isothiocyanate; However, Gal discloses mustard paste made from mustard seeds, vinegar and water, where the myrosinase is deactivated by thermally treating the mustard seeds before making/mashing a paste from the mustard seeds, vinegar and water. The thermal treatment (i.e., steam treatment) of the mustard seeds, renders mustard seeds with isothiocyanate content of zero or less than 0.005wt%, and thus a mustard product with a lower level of spiciness (see Gal abstract; pages 2-4; claim 10). Also, Thermal treatment of mustard seeds to decrease their spiciness is also discussed in Dougherty where steam treatment of mustard seeds to inactivate myrosinase and decrease/eliminate isothiocyanate and thus reduce their spiciness is disclosed (see Dougherty page 2, lines 50-119). Accordingly, it would have been obvious to a skilled artisan to have modified Tobita and to have used mustard seeds that were thermally treated with steam in order to inactivate myrosinase and reduce/eliminate isothiocyanate to attain mustard product with desired reduced level of spiciness, and thus arrive at the claimed limitations.
Furthermore, Gal discloses of meshing water, vinegar and thermally treated mustard seed component in a mill (see Gal page 4), where a 199.38kg example of a low spiciness mustard paste comprising 123.0 kg water, 31.0 kg vinegar and 35.8 kg Gal page 4; table 1), which reads on the mustard seed to water an vinegar ratio and the ground mustard seed and aqueous content recited in claims 13 and 27. While Gal discloses of grinding thermally treated mustard flour with the vinegar and water and not thermally treated whole mustard seeds, it is noted that the mustard paste used in the invention, is limited and defined by process limitations, as such, the patentability of mustard paste and not the recited process steps must be established. As set forth in MPEP §2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Gal discloses of a mustard paste made by grinding thermally/steam treated mustard flour with water and vinegar, where the thermal/steam treatment inactivates myrosinase, decrease/eliminate isothiocyanate and thus reduce the mustard spiciness. Since steam treatment of whole mustard seeds to reduce their spiciness, as the treatment deactivates myrosinase and essentially removes isothiocyante, is known (see Dougherty page 2, lines 50-119), and since mustard flour in Gal is ground mustard seeds, mustard paste in GAL 
Furthermore in the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced.  Modifications to a well-established process that are minor is considered well within the realm of ordinary skill.
As to the grinding of the mustard seeds with water and vinegar forms a structuring paste recited in claims 13 and 27: The recitation in claims 13 and 27 that the grinding of the mustard seeds with water and vinegar “form[s] a structuring paste” is effectively an intended use which does not impart any further limitations on the claim aside from the method steps positively recited.  There is not manipulative difference between the claimed method and the modification of the prior art and therefore this limitation does not provide a patentable distinction between the claims and the prior art.
As to the pH recited in claims 13, 27 and 28: Tobita discloses of an oil-in-water emulsion (i.e., a mayonnaise) comprising 5wt% acid (e.g., 5wt% vinegar in Examples 1-6), but fails to disclose the pH; However, Given the fact that Tobita discloses of an acid content that meets the acid content of the oil-in-water emulsion recited in the claims, and since the oil-in-water emulsion in Tobita does not appear to contain significant amounts of alkaline substances, and since acidifying in order to improve shelf life, is well known in the food art, it is examiner’s position that the pH level recited in claims 13, 27 and 28, is inherently present in the oil-in-water emulsion in Tobita. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
In the alternative regarding the pH recited in claims 13, 27 and 28: Gal discloses mustard paste made from mustard seeds, vinegar and water, where the myrosinase is deactivated by thermally treating the mustard seeds before making/mashing a paste from the mustard seeds, vinegar and water (see Gal abstract; pages 2-4; claim 10). Since vinegar is acidic with pH between 2-4, the mustard paste in Gal meets the claimed limitations.
As to the content or lack of polymeric or oligomeric water structurants recited in claims 13, 23, 24 and 27: Tobita does not disclose of using polymeric or oligomeric water structurants.
As to the Stevens values recited in claims 13, 23, 24 and 27: Tobita discloses of an oil-in-water emulsion (i.e., a mayonnaise) comprising 20-70wt% aqueous phase and 30-80wt% oil phase, 5wt% acid (e.g., 5wt% vinegar in Examples 1-6), mustard powder or oil (e.g., 0.2 wt% mustard powder in Examples 1-6) and 2.8 -30wt% egg yolk where 30% or more of the yolk had been modified with a phospholipase (see Tobita abstract; paragraphs [0014], [0019], [0020], [0029]-[0031], [0034] and [0036]; Examples 1-6), but fails to disclose the Steven’s value (i.e., firmness) of the oil-in-water emulsion; However, given the fact that the constituents and their amounts in Tobita are the same or similar  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 25-26: Gal discloses of a mustard paste made by grinding thermally/steam treated mustard at about 70ºC, where the thermal/steam treatment inactivates myrosinase, decreases/eliminates isothiocyanate content and thus reduce the mustard spiciness (see Gal abstract; pages 3-4). Dougherty discloses increasing the steam temperature increases the content of isothiocyanate removed and thus adjust the spiciness of the mustard product (see Dougherty page 2, lines 50-119). Therefore, it would have been obvious to a skill artisan at the time the invention was filed to adjust the temperature of the steam in order to attain mustard product with desired spiciness, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed on January 13th 2021 have been fully considered but they are not persuasive.

Applicant argues that the prior art references fail to render the claimed invention obvious, because the art of record fails to disclose the formation of a structuring paste by grinding the mustard seeds with water and vinegar. The examiner respectfully disagrees.
As stated above, The recitation in claims 13 and 27 that the grinding of the mustard seeds with water and vinegar “form[s] a structuring paste” is effectively an intended use which does not impart any further limitations on the claim aside from the method steps positively recited.  There is not manipulative difference between the claimed method and the modification of the prior art and therefore this limitation does not provide a patentable distinction between the claims and the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792